NO. 12-10-00395-CR
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
IN RE:                                                              
§
            
RICHARD RANDLE,                                     
§       ORIGINAL PROCEEDING            
            
RELATOR                                                       
§                   



MEMORANDUM
OPINION
PER CURIAM
            Relator
Richard Randle filed a petition for writ of mandamus seeking an order directing
the trial court to rule on his “Motion for Reformation of Sentence.”  We have
received documentation showing that, on December 14, 2010, the trial court
ruled on Relator’s motion.  Accordingly, his petition for writ of mandamus is
now moot and is dismissed.
Opinion delivered December 22,
2010.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)